In an action to recover damages for breach of contract, the plaintiff appeals, as limited by her reply brief, from so much of an order of the Supreme Court, Westchester County (LaCava, J.), dated July 19, 2005, as denied that branch of her motion which was for summary judgment dismissing the counterclaims to the extent they sought interest paid to certain taxing authorities.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff failed to make a prima facie showing of entitlement to judgment as a matter of law, justifying dismissal of the defendants’ counterclaims to the extent the counterclaims sought interest paid to certain taxing authorities (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Jamie Towers Hous. Co. v William B. Lucas, Inc., 296 AD2d 359 [2002]). Accordingly, the Supreme Court correctly denied that branch of the plaintiff’s motion which was for summary judgment dismissing those counterclaims, regardless of the sufficiency of the opposing papers (see O’Leary v Bravo Hylan, LLC, 8 AD3d 542 [2004]). Crane, J.P., Luciano, Skelos and Lifson, JJ., concur.